--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
BEAZER HOMES USA, INC. AND THE SUBSIDIARY GUARANTORS SIGNATORY HERETO
 

--------------------------------------------------------------------------------


Ninth Supplemental Indenture

 
Dated as of October 26, 2007
 

--------------------------------------------------------------------------------


 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



THIS NINTH SUPPLEMENTAL INDENTURE, dated as of October 26, 2007, by and among
BEAZER HOMES USA, INC., a corporation duly incorporated and existing under the
laws of the State of Delaware (the “Company”), having its principal office at
1000 Abernathy Road, Suite 1200, Atlanta, Georgia 30328, the Subsidiary
Guarantors signatory hereto, each having its principal office at 1000 Abernathy
Road, Suite 1200, Atlanta, Georgia 30328, and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, having an office at U.S. Bank Corporate Trust
Center, 180 East 5th Street, Suite 200, St. Paul, Minnesota 55101, as Trustee
(the “Trustee”), under the Indenture, dated as of April 17, 2002 (the “Original
Indenture”), which Original Indenture was executed and delivered by the Company
to the Trustee to secure the payment of senior debt securities issued or to be
issued under and in accordance with the provisions of the Original Indenture,
reference to which Original Indenture is hereby made, this instrument
(hereinafter called the “Ninth Supplemental Indenture”) being supplemental
thereto;
 
RECITALS
 
WHEREAS, the Company, the Trustee and the Subsidiary Guarantors party hereto are
parties to the Original Indenture, as amended and supplemented by the First
Supplemental Indenture, dated as of April 17, 2002 (the “First Supplemental
Indenture”), the Second Supplemental Indenture, dated as of November 13, 2003
(the “Second Supplemental Indenture”), the Third Supplemental Indenture, dated
as of January 9, 2004 (the “Third Supplemental Indenture”), the Fourth
Supplemental Indenture, dated as of February 18, 2005 (the “Fourth Supplemental
Indenture”), the Fifth Supplemental Indenture, dated as of June 8, 2005 (the
“Fifth Supplemental Indenture”), the Sixth Supplemental Indenture, dated as of
January 9, 2006 (the “Sixth Supplemental Indenture”), the Seventh Supplemental
Indenture, dated as of January 9, 2006 (the “Seventh Supplemental Indenture”)
and the Eighth Supplemental Indenture, dated as of June 6, 2006 (the “Eighth
Supplemental Indenture”) (the Original Indenture, as so amended, and together
with this Ninth Supplemental Indenture, the “Indenture”), among the Company, the
Trustee and the Subsidiary Guarantors signatory thereto, providing for the
issuance by the Company from time to time of its unsecured debt securities to be
issued in one or more series (in the Original Indenture and herein called the
“Securities”);
 
WHEREAS, pursuant to the First Supplemental Indenture, the Company issued
$350,000,000 aggregate principal amount of its 8-3/8% Senior Notes due 2012 (the
“2012 Notes”);
 
WHEREAS, pursuant to the Second Supplemental Indenture, the Company issued
$200,000,000 aggregate principal amount of its 6-1/2% Senior Notes due 2013 (the
“2013 Notes”);
 
WHEREAS, pursuant to the Third Supplemental Indenture, an additional subsidiary
of the Company became a Guarantor of the 2012 Notes and the 2013 Notes;
 
WHEREAS, pursuant to the Fourth Supplemental Indenture, certain additional
subsidiaries of the Company became Guarantors of the 2012 Notes and the 2013
Notes;
 

--------------------------------------------------------------------------------


 
WHEREAS, pursuant to the Fifth Supplemental Indenture, the company issued
$350,000,000 aggregate principal amount of its 6-7/8% Senior Notes due 2015 (the
“2015 Notes”);
 
WHEREAS, pursuant to the Sixth Supplemental Indenture, the Company corrected a
defect identified in Section 4.04 of the First Supplemental Indenture;
 
WHEREAS, pursuant to the Seventh Supplemental Indenture, the Company corrected a
defect identified in Section 4.04 of the First, Second and Fifth Supplemental
Indentures;
 
WHEREAS, pursuant to the Eighth Supplemental Indenture, the company issued
$275,000,000 aggregate principal amount of its 8-1/8% Senior Notes due 2016 (the
“2016 Notes”);
 
WHEREAS, as of the date of this Ninth Supplemental Indenture, there are
$340,000,000 aggregate principal amount of 2012 Notes outstanding, $200,000,000
aggregate principal amount of 2013 Notes outstanding, $350,000,000 aggregate
principal amount of 2015 Notes outstanding and $275,000,000 aggregate principal
amount of 2016 Notes outstanding;
 
WHEREAS, the Company has commenced a solicitation of consents (the
“Solicitation”) from the holders of the Securities (the “Holders”) to certain
amendments to the Original Indenture as set forth in the Consent Solicitation
Statement, dated as of October 15, 2007 (the “Statement”) and the Supplemental
Consent Solicitation Statement, dated October 23, 2007;
 
WHEREAS, pursuant to the Solicitation, the Holders of at least a majority in
aggregate principal amount of the Securities outstanding of each of the 2012
Notes, the 2013 Notes, the 2015 Notes and the 2016 Notes have consented to the
amendments effected by this Ninth Supplemental Indenture in accordance with the
provisions of Section 5.02 of each of the First Supplemental Indenture, the
Second Supplemental Indenture, the Fifth Supplemental Indenture and the Eighth
Supplemental Indenture, and Section 9.01 of the Original Indenture;
 
WHEREAS, the amendments are consistent with the action of a majority in
principal amount of the Holders of the Securities as of October 26, 2007, and
the amendments are made without in any way affecting the interpretation or
application of any provision of the Indenture for any reason other than the
matter specifically addressed herein;
 
WHEREAS, pursuant to Sections 9.06 and 10.04 of the Original Indenture, there
has been delivered to the Trustee on the date hereof an Officer’s Certificate
and an Opinion of Counsel certifying, among other things, that this Ninth
Supplemental Indenture is authorized or permitted by the Indenture.
 
NOW THEREFORE, in consideration of the foregoing and the mutual premises and
covenants contained herein and for other good and valuable consideration, the
parties hereto agree as follows:
 
Section 1.  Definitions.  Capitalized terms used but not defined in this Ninth
Supplemental Indenture shall have the specified meanings set forth in the
Original Indenture.
 
-2-

--------------------------------------------------------------------------------


 
Section 2.  Amendments to the Indenture.
 
(a)  The amendments set forth below will become effective upon the execution and
delivery of this Ninth Supplemental Indenture by the Company, the Trustee and
the Subsidiary Guarantors signatory hereto.
 
(b)  The sections of the Original Indenture identified below will be amended as
indicated.
 
    (i)  The Indenture is hereby amended by replacing clause (xi) of the
definition of “Permitted Liens” in Article Two of the First Supplemental
Indenture, the Second Supplemental Indenture, the Fifth Supplemental Indenture
and the Eighth Supplemental Indenture with the following:
 
    “(xi)                      Liens securing Indebtedness of the Company and
its Restricted Subsidiaries permitted to be Incurred hereunder; provided that
the aggregate amount of Indebtedness secured by Liens (other than Non-Recourse
Indebtedness secured by Liens) will not exceed (x) $700.0 million or (y) if the
Company’s Consolidated Fixed Charge Coverage Ratio is at least 2.0 to 1.0 for
any four consecutive fiscal quarters ended on or after September 30, 2007, 40
percent of Consolidated Tangible Assets.”
 
    (ii)  The Indenture is hereby amended by adding clause (vii) to the
definition of “Permitted Investments” in Article Two of the First Supplemental
Indenture, the Second Supplemental Indenture, the Fifth Supplemental Indenture
and the Eighth Supplemental Indenture as follows:
 
    “(vii)                      Investments in joint ventures or Unrestricted
Subsidiaries having an aggregate fair market value (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this clause (vii) that are at the time outstanding, net of any
amounts paid to the Company or any Restricted Subsidiary as a return of, or on,
such Investments not to exceed $50.0 million.”
 
(c)  The Indenture is hereby amended such that, on and prior to May 15, 2008,
any failure by the Company to file any SEC Reports by the applicable SEC filing
deadlines or to deliver any SEC Reports to the Trustee or the Holders shall not
constitute a Default or Event of Default.
 
“SEC Filing Deadlines” means the applicable deadline under the Exchange Act
(including any permitted extensions) on or prior to which the Company is
required to file any SEC Report under the Exchange Act.
 
“SEC Reports” means any reports or other information the Company would be
required to file with the Commission under Section 13(a) or 15(d) of the
Exchange Act or any report or other information required pursuant to Section 314
of the TIA or any related notices or reports.
 
-3-

--------------------------------------------------------------------------------


 
Section 3.  Ratification of Indenture; Supplemental Indenture Part of
Indenture.  The Original Indenture, as heretofore supplemented and amended by
the First Supplemental Indenture, the Second Supplemental Indenture, the Third
Supplemental Indenture, the Fourth Supplemental Indenture, the Fifth
Supplemental Indenture, the Sixth Supplemental Indenture, the Seventh
Supplemental Indenture, the Eighth Supplemental Indenture and this Ninth
Supplemental Indenture, is in all respects ratified and confirmed, and the
Original Indenture, the First Supplemental Indenture, the Second Supplemental
Indenture, the Third Supplemental Indenture, the Fourth Supplemental Indenture,
the Fifth Supplemental Indenture, the Sixth Supplemental Indenture, the Seventh
Supplemental Indenture, the Eighth Supplemental Indenture and this Ninth
Supplemental Indenture and all indentures supplemental thereto shall be read,
taken and construed as one and the same instrument.
 
Section 4.  Governing Law.  This Ninth Supplemental Indenture shall be governed
by, and construed in accordance with, the laws of the state of New York, but
without giving effect to applicable principles of conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.
 
Section 5.  Trustee Makes No Representations.  The Trustee makes no
representation as to the validity or sufficiency of this Ninth Supplemental
Indenture.  The recitals of fact contained herein shall be taken as the
statements solely of the Company, and the Trustee assumes no responsibility for
the correctness thereof.
 
Section 6.  Counterparts.  The parties may sign any number of copies of this
Ninth Supplemental Indenture.  Each signed copy shall be an original, but all of
them together represent the same agreement.
 
Section 7.  Effect of Headings.  The section headings herein are for convenience
only and shall not effect the construction thereof.
 
Section 8.  Successors and Assigns.  All covenants and agreements in this Ninth
Supplemental Indenture by the Company shall bind its successors and assigns,
whether so expressed or not.
 
Section 9.  Separability Clause.  In case any provision in this Ninth
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
[The remainder of this page is intentionally left blank]
 


-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Ninth Supplemental
Indenture to be duly executed, all as of the day and year first above written.
 
                                        BEAZER HOMES USA, INC.
 
 
                                                                                                                                                                                                                       
By: /s/ Allan P. Merrill
                                                                              
Name: Allan P. Merrill
                                                                              
Title:  Executive Vice President
 
 
                                        SUBSIDIARY GUARANTORS:
 
                                        APRIL CORPORATION
                                        BEAZER ALLIED COMPANIES HOLDINGS, INC.
                                                                                                                                       
BEAZER GENERAL SERVICES, INC.
                                                        BEAZER HOMES CORP.
                                        BEAZER HOMES HOLDINGS CORP.
                                        BEAZER HOMES INDIANA HOLDINGS CORP.
                                        BEAZER HOMES SALES, INC.
                                        BEAZER HOMES TEXAS HOLDINGS, INC.
                                        BEAZER REALTY CORP.
                                        BEAZER REALTY, INC.
                                        BEAZER REALTY LOS ANGELES, INC.
                                        BEAZER REALTY SACRAMENTO, INC.
                                        BEAZER/SQUIRES REALTY, INC.
                                        HOMEBUILDERS TITLE SERVICES OF
                                        VIRGINIA, INC.
                                        HOMEBUILDERS TITLE SERVICES, INC.
 
 
                                        By: /s/ Allan P. Merrill
                                                                                                                                                                                                                              
Name: Allan P. Merrill
                                                                                                                                                                                                                              
Title:  Executive Vice President
 
 
S-1

--------------------------------------------------------------------------------

 
[Signature Page - Supplemental Indenture to Indenture, dated as of April 17,
2002]

 
                                                                        BEAZER
HOMES INDIANA, LLP
 
                                                                        By:           BEAZER
HOMES INVESTMENTS, LLC,
                                                                             its
Managing Partner
 
                                                                        By:           BEAZER
HOMES CORP., its Managing
                                                                                                                                                                                                                                        
Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                                      
Name: Allan P. Merrill
                                                                                                                                                                                                                              
Title:  Executive Vice President
 
                                                                        BEAZER
HOMES INVESTMENTS, LLC

 
                                                                                                                                                                                                                       
By:           BEAZER HOMES CORP., its Managing
                                                                                                                                                                                                                                        
Member
 
                                                                                                                                                                                                                       
By: /s/ Allan P. Merrill
                                                                                                                                                                                                                              
Name: Allan P. Merrill
                                                                                                                                                                                                                               Title:  Executive
Vice President
 
                                                                                                                                                                                                                       
BEAZER HOMES TEXAS, L.P.
 
                                                                                                                                                                                                                       
By:           BEAZER HOMES TEXAS HOLDINGS,
                                                                                                                                                                                                                                        
INC., its Managing Partner
 
                                                                                                                                                                                                                        By:
/s/ Allan P. Merrill
                                                                                                                                                                                                                              
Name: Allan P. Merrill
                                                                                                                                                                                                                              
Title:  Executive Vice President
 
S-2

--------------------------------------------------------------------------------

 
[Signature Page - Supplemental Indenture to Indenture, dated as of April 17,
2002]

 
                                        BEAZER REALTY SERVICES, LLC
 
                                        By:           BEAZER HOMES INVESTMENTS,
LLC,
                                 its Managing Member
 
                                        By:           BEAZER HOMES CORP., its
Managing
                                                                                                                                        
Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                                                                                                                                                                              
Name: Allan P. Merrill
                                                                                                                                                                                                                              
Title:  Executive Vice President
 
                                        BEAZER SPE, LLC
 
                                        By:           BEAZER HOMES HOLDINGS
CORP.,
                                                                                                                                        
its Managing Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                               Name:
Allan P. Merrill
                                                                                                                                                                                                                              
Title:  Executive Vice President
 
 
                                        BH BUILDING PRODUCTS, LP

 
                                        By:           BH PROCUREMENT SERVICES,
LLC,
                                         its Managing Partner
 
                                                            By:           BEAZER
HOMES TEXAS, L.P., its
                                         Managing Member
 
                                                                                                                                                                                                                       
By:           BEAZER HOMES TEXAS HOLDINGS,
                                         INC., its General Partner
 
 
                                                                                                                                                                            By:
/s/ Allan P. Merrill
                                                                                                                                                                                                                              
Name: Allan P. Merrill
                                                                          
Title:  Executive Vice President
 
S-3

--------------------------------------------------------------------------------

 
[Signature Page - Supplemental Indenture to Indenture, dated as of April 17,
2002]

 
                                        BH PROCUREMENT SERVICES, LLC
 


 
                                        By:           BEAZER HOMES TEXAS, L.P.,
its
                                                                                                                         Managing
Member
 
 
                                                                                                                       
By:           BEAZER HOMES TEXAS HOLDINGS,
                                                                                                                                                                                                                                        
INC., its General Partner
 
                                                                                                                                                                                                                        By:
/s/ Allan P. Merrill
                                                                                                                                                                                                                              
Name: Allan P. Merrill
                                                                                                                                                                                                                              
Title:  Executive Vice President
 
 
                                        PARAGON TITLE, LLC
 
 
                                        By:           BEAZER HOMES INVESTMENTS,
LLC,
                                                                                
its Managing Member
 
 
                                        By:           BEAZER HOMES CORP., its
Managing
                                                                                        
Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                              
Name: Allan P. Merrill
                                                                                      
Title:  Executive Vice President
 
 
                                                                        TEXAS
LONE STAR TITLE, L.P.
 
 
                                 By:           BEAZER HOMES TEXAS HOLDINGS,
                                                                                
INC., its Managing Partner
 
                                                                        By: /s/
Allan P. Merrill
                                                                              
Name: Allan P. Merrill
                                                                                      
Title:  Executive Vice President
 
S-4

--------------------------------------------------------------------------------

 
[Signature Page - Supplemental Indenture to Indenture, dated as of April 17,
2002]

 
                                                                        TRINITY
HOMES LLC
 
                                        By:          BEAZER HOMES INVESTMENTS,
LLC,
                                                                            its
Manager
 
                                            By:           BEAZER HOMES CORP.,
its Managing
                                                                                                                                        
Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                                                              
                        Name: Allan P. Merrill
                                                                                      
Title:  Executive Vice President
 
 
                                                                        BEAZER
COMMERCIAL HOLDINGS, LLC

 
                                        By:           BEAZER HOMES CORP., its
Managing
                                                                                        
Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                        Name:
Allan P. Merrill
                                                                        Title:  Executive
Vice President
 
 
                                                                        BEAZER
CLARKSBURG, LLC
 
                                                                        By:           BEAZER
HOMES CORP., its Managing
                                                                                                                                                                                                                                         Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                        Name:
Allan P. Merrill
                                                                        Title:  Executive
Vice President
 
 
                                        ARDEN PARK VENTURES, LLC
 
                                        By:           BEAZER HOMES CORP., its
Managing
                                                                                        
Member
 
                                                                        By: /s/
Allan P. Merrill
                                                                        Name:
Allan P. Merrill
                                                                        Title:  Executive
Vice President
 
S-5

--------------------------------------------------------------------------------

 
[Signature Page - Supplemental Indenture to Indenture, dated as of April 17,
2002]

U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
By:           /s/Charles S.
Hodges                                                                    
                                                                
Name: Charles S. Hodges
Title:  Vice President
 
 
S-6
 
[Signature Page - Supplemental Indenture to Indenture, dated as of April 17,
2002]